  4:20-cr-03042-JMG-CRZ Doc # 15 Filed: 07/13/20 Page 1 of 1 - Page ID # 25



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:20CR3042

     vs.
                                                           ORDER
CARLOS JESUS LORENZANA,

                  Defendant.


     IT IS ORDERED:

     1)    The motion of Darik J. Von Loh to withdraw as counsel of record for
           Defendant, (Filing No. 14), is granted.

     2)    Defendant’s newly retained counsel, Carlos Monzon, shall promptly notify
           Defendant of the entry of this order.

     3)    The clerk shall delete Darik J. Von Loh from any future ECF notifications
           herein.


     July 13, 2020.                         BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
